Citation Nr: 0402958	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  03-05 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to increased evaluation for service-connected 
osteochondritis dissecans of the left ankle, currently 
evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel





INTRODUCTION

The veteran had active service from June 1989 to July 1990.  

This appeal arises from a December 2002 rating decision by 
the Montgomery, Alabama Regional Office (RO) of the 
Department of Veterans' Affairs which continued an evaluation 
of 20 percent for service-connected osteochondritis dissecans 
with left ankle pain.


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  There has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5100).  This law redefines the obligations of 
VA with respect to the duty to assist.   Of particular note, 
under the VCAA, VA has a duty to provide a medical 
examination or obtain a medical opinion based on a review of 
the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(4).

Although the veteran has undergone a VA examination, the 
examiner has not had the opportunity to review the veteran's 
recent treatment records.  In a letter dated May 2003, the 
veteran requested that VA obtain treatment records from the 
Birmingham VAMC from May 2003 to the present.  The veteran 
also indicated that his ankle condition has worsened since 
his most recent examination.  Therefore, it would be 
beneficial to have the veteran undergo a current VA 
examination which adequately describes functional impairment 
as required by DeLuca v. Brown, 8 Vet. App. 202 (1995) and 38 
C.F.R. §§ 4.40, 4.45.  

In addition, the veteran has prepared a list of medical 
treatments- identifying treatment providers, dates of 
treatment, and recent tests.  The RO should attempt to obtain 
records of these treatments.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should contact the veteran 
to determine the addresses of Drs. 
Glass and Thomas who are identified in 
the veteran's January 2004 letter to 
the BVA.  The RO should then request 
all treatment records, including 
results of the veteran's recent CAT 
scan and MRI, from these doctors.  In 
addition, the RO should request 
treatment records from the Birmingham 
VAMC from November 2000 to the present.

2.  Once the RO has obtained current 
treatment records, the veteran should 
be scheduled for another orthopedic 
examination to determine the current 
nature and severity of his left ankle 
condition.  All indicated special tests 
and studies should be conducted, to 
include range of motion studies.  The 
examiner should describe in detail any 
functional loss due to the veteran's 
service-connected osteochondritis 
dissecans with left ankle pain.  In 
particular, the examiner should be 
asked to determine whether the 
veteran's left ankle exhibits weakened 
movement, excess fatigability, or 
incoordination, and if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or ankylosis due to any 
weakened movement, excess fatigability, 
or incoordination.  The examiner should 
also provide an opinion as to whether 
pain could significantly limit 
functional ability during flare-ups or 
when the left ankle is used repeatedly 
over a period of time.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis due to pain on use or during 
flare-ups.  All opinions expressed 
should be supported by appropriate 
evidence and rationale.  The examiner 
should be asked to review the veteran's 
claims file, including recent treatment 
records and this remand.  

3.  Thereafter, the RO should 
readjudicate the veteran's claim to 
include consideration of whether it 
would be appropriate for referral for 
extraschedular consideration.  If the 
decision remains adverse to the 
veteran, both he and his representative 
should be furnished a supplemental 
statement of the case and provided an 
appropriate period of time in which to 
respond thereto.  The case should then 
be returned to the Board for further 
appellate consideration, if otherwise 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




